*

Case 1:12-cr-00269-JGK Document 261 Filed 07/23/21. Page 1 of 4

 

 

 

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
UNITED STATES OF AMERICA DATE FILED: t/23/21
- against - 12-cr-269-1 (JGK)
CARLOS SALOMON-MENDEZ , MEMORANDUM OPINION AND
ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant, Osvaldo Rivera-Rodriguez, has moved for
compassionate release pursuant to 18 U.S.C. § 3582(c) (1) (A).

Section 3582(c) (1) (A) provides that a district court may
reduce a sentence after considering the factors set forth in
section 3553(a), provided that the defendant has exhausted
administrative remedies and has demonstrated an “extraordinary
and compelling reason” that justifies the sentence reduction.
See 18 U.S.C. 3582(c) (1) (A). The Court of Appeals for the Second
Circuit has recently made it clear that a district court has
broad discretion in determining whether a defendant has shown an
extraordinary and compelling reason for a sentence reduction.

See United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

 

“The only statutory limit on what a court may consider to be
extraordinary and compelling is that ‘[r}ehabilitation
alone shall not be considered an extraordinary and compelling
reason.’” Id. at 237-38 (quoting 28 U.S.C. § 994(t)).

The Government concedes that the defendant has exhausted

his administrative remedies because the defendant submitted a

 
Case 1:12-cr-00269-JGK Document 261 Filed 07/23/21 Page 2 of 4

request for compassionate release to the Warden of FCI Fairton,
where the defendant is currently incarcerated, and more than
thirty days have passed without the request being granted.

The defendant argues that there are extraordinary and
compelling reasons for his release, based on his serious medical
conditions including diabetes and hypertension which make him
more susceptible to COVID-19 and its serious effects. The
defendant also argues that the medical care he has been
receiving at FCI Fairton is inadequate to deal with his medical
conditions, much less to protect him from contracting COVID-19
and suffering serious effects. The Government argues that the
defendant’s risk of contracting COVID-19 is substantially
reduced because the defendant has received both doses of the
Pfizer vaccine.

At the Court’s request, the Government has also submitted a
detailed sworn declaration from the Acting Clinical Director at
FCI Fairton who has also treated the defendant and who
persuasively details the medical care that the defendant is
receiving at FCI Fairton, with treatment outside the facility as
needed. That declaration indicates that the defendant is
receiving treatment for his various medical issues and that the
defendant’s medical conditions are exacerbated by the
defendant’s failure to take medications that have been

prescribed for him.

 

 
Case 1:12-cr-00269-JGK Document 261 Filed 07/23/21 Page 3 of 4

It is doubtful that the defendant has provided an
extraordinary and compelling reason for his release in view of
his vaccination status and the medical care that the defendant
is receiving for his conditions. In any event, however, it is
clear that the Section 3553(a) factors argue strongly that no
reduction in the defendant's sentence is appropriate. In August,
2020, this Court reduced the defendant’s sentence of 205 months’
imprisonment to 145 months’ imprisonment because a firearms
count that enhanced the defendant’s sentence had been rendered
unconstitutional by the Supreme Court’s decision in United
States v. Davis, 139 8. Ct. 2319, 2336 (2019). The remaining
counts of conviction consisted of serious offenses including
Hobbs Act robbery and conspiracy to commit Hobbs Act robbery and
conspiracies to distribute and possession with intent to
distribute heroin and cocaine. The defendant’s participation in
the Hobbs Act counts included the defendant’s provision of
firearms. See Aug. 6, 2020 Tr. at 22. The ultimate sentence that
the Court imposed was substantially less than the sentence the
Court originally imposed and was sufficient but no greater than
necessary to meet the relevant goals of sentencing. In
determining the appropriate sentence, the Court carefully took
into account mitigating circumstances including the defendant’s
health conditions and the conditions of the defendant’s

confinement. Id. at 23. There is nothing that has occurred in

 

 

 
Case 1:12-cr-00269-JGK Document 261 Filed 07/23/21 Page 4 of 4

the intervening months that suggests that a reduced sentence
would be sufficient to meet the appropriate goals of sentencing.
In his reply papers, the defendant makes additional

allegations that do not support his claim for immediate release.
The defendant argues that the conditions of his confinement are
unconstitutional. The sworn declaration of the Acting Clinical
Director at FCI Fairton does not support the defendant’s
allegations. In any event, the Court has taken the defendant’s
allegations with respect to his medical conditions into account
but those allegations do not change the Court’s decision not to
reduce the defendant’s sentence. The defendant also suggests
that there may have been a defect in his guilty plea. The papers
do not appear to support such a claim.

CONCLUSION

The Court has considered all of the arguments by the

parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion for compassionate release is
denied without prejudice to the possibility that another motion
could be made if circumstances change.

SO ORDERED.

Dated: New York, New York C Se (ko
July 22, 2021 ma Ce Lol!

 

 

 

John G. Koeltl
United States District Judge
